                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR305
                      Plaintiff,
                                                                         ORDER
       vs.

MICHAEL G. ALDRICH

                      Defendant.



       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[17]. Counsel is seeking additional time to assist the defendant in making decisions regarding
plea negotiations. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [17] is
granted as follows:

       1. The jury trial, now set for December 4, 2018, is continued to February 12, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and February 12, 2019, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 29th day of November 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
